Broyles, C. J.
The pauper’s affidavit made to obtain the writ of certiorari should allege that owing to his poverty the affiant is unable to give the required security; and where the allegation is merely that the affiant “is unable to give the security, as required by law,” the writ of certiorari (if issued) is void, the affidavit not being amendable, and the certiorari proceedings should be dismissed. Civil Code (1910), § 5187; Hackett v. Tate, 18 Ga. App. 453 (89 S. E. 535), and citations; Belk v. Cannon, 19 Ga. App. 487 (2) (91 S. E. 790), and citation.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.